DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 	Claims 1, 5-6, 8, 10, 12-13, 15 and 19 are presently amended. 
Claim 2, 9, 18 and 20 are cancelled.
Claims 23 and 24 are newly added.
Claims 1, 3-8, 10-17,1 9 and 21-24 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.


Response to Arguments
Applicant’s arguments filed 3/23/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below.

35 USC § 103 Rejections 
First, Applicant argues that “In the Examiner Interview Summary, Examiner indicated that a “KSR rationale would likely be applied with the previously cited banners in Figure 3 of Bookailil.” The undersigned traverses. FIG. 3 of Bookallil shows a calendar for just a single user (i.e., user 116}. While paragraph [0081] of Bookallil may discuss determining free time, this is just done for the user and not for any of the attendees. In fact, there is no indication of any other attendees or their free time anywhere in the description of FIG. 3 of Bookallil… [Arguments, pages 9-10].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that it would be obvious to extend the determination and  display of free time from the user to the additional attendees of the meeting.
In particular, Examiner applies KSR Rationale C (See MPEP 2141(III)(C)) to maintain that Bookallil renders obvious …causing display of a banner on the user interface that indicates reductions in the free time of the user and of the one or more attendees
For example, Bookallil first discloses an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360 (Bookallil, Figure 3, figure depicts an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360), (Id., ¶ 68, It is to be noted here that a calendar application is not limited to software that is installed on the smart phone or tablet computer. Instead, a server may also perform the steps described herein and generate the display in form of graphical commands, such as a png, svg or html/css file and sends the display to the mobile device), (Id., ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses impact on free time (i.e. a reduction of free time) based on the user attending the event)).
Further, Bookallil discloses determining the availability of a contact (i.e. an attendee) in order to establish a meeting for the first user (Bookallil, ¶ 20, One of the multiple activities may be a meeting with a contact and determining the available length of time for the one activity may be based on an availability of the contact at the activity location of the one activity), (Id., ¶ 21 It is an advantage that the availability of a contact is integrated into the method).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the banner on the user interface that indicates reductions in the free time for the user as well as the attendees.
As discussed in Bookallil, it is within the capabilities of one of ordinary skill in the art to integrate the availability of the contact (i.e. attendee) to Bookallil’s interface in Figure 3 which depicts indicators of the time impact of attending the event including banners 356, 358 and 360, with the predicted result of improving the ability to coordinate between the user and attendees of the meeting as needed in Bookallil. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the Office Action alleges that elements 356, 358, and 360 are the equivalent of a banner. These elements represent activity locations. FIG. 3 “comprises for each of the one or more activities an indication of the available length of time for performing the activity ... as a numerical value next to the respective activity location.” Thus, assuming the indication shown on the map is a “banner,” each of these indications only includes a travel time and a maximum meeting time that can be scheduled based on the user’s calendar. For example, the “banner” associated with the first activity (element 356) indicates “travel time 5 mins” and “maximum meeting time 2 hours.” Even assuming that the maximum meeting time is the equivalent of free time, which the undersigned denies since the user is meeting for at least a portion of this time, the maximum meeting time is only shown for the user. Once again, there is no mention of any other attendees. Further still, the claim limitation indicates a “reduction in the free time of the user and of the one or more attendees.” The maximum meeting time in Bookallil is not a reduction in free time, but the maximum amount of (free) time that the user can dedicate to the meeting” [Arguments, pages 9-10].
In response, Applicant’s arguments are considered but are not persuasive. First, regarding the Applicant’s assertion that there is no mention of any other attendees, Examiner respectfully disagrees and directs the Applicant to (Bookallil, ¶ 20, One of the multiple activities may be a meeting with a contact and determining the available length of time for the one activity may be based on an availability of the contact at the activity location of the one activity), (Id., ¶ 21 It is an advantage that the availability of a contact is integrated into the method). Here, Bookallil discloses the integration of the availability of a contact (i.e. attendee) for the purposes of scheduling a meeting. 
Further, regarding the Applicant’s assertion with respect to elements 356, 358, and 360 of Bookallil, Figure 3, Examiner respectfully maintains that these elements amount to a banner and that they are “determining an impact on the free time of the user”, as stated in exemplary claim 1 of the present invention. Specifically, while the aforementioned elements 356, 358, and 360 of Bookallil display a ‘maximum’ meeting time, this maximum time is still considered to be an impact on the free time at least because the user would be expected to be in the physical location of the meeting regardless of the actual length of the meeting, thus amounting to an ‘impact’ on the free time of the user. Examiner further observes that elements 356, 358, and 360 of Bookallil additionally display a ‘travel time’ to and from the particular meeting locations, which Examiner again maintains amounts to a determination of ‘an impact on the free time of the user’ as is claimed in the present invention. Examiner considers these elements in the context of KSR Rationale C, as detailed in response to the above argument, to disclose the presently amended banner and free time impact elements of the present invention. As such, Examiner remains unpersuaded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a learning engine… [Claims 10, 21],
a learning engine… [Claim 11].
These limitations meet the test for invoking 35 USC 112(f) interpretation as discussed in the MPEP § 2181. For Applicant’s benefit, Examiner notes the likeness of these terms to those the court found invoked this interpretation in Williamson v. Citrix Online, LLC, or a “distributed learning control module” [see MPEP § 2181 Part (I)(A), citing 792 F.3d 1339, 1349 (Fed. Cir. 2015)]. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-17,1 9 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bookallil et al., U.S. Publication No. 2016/0189111 [hereinafter Bookallil] in view of Meushar et al., U.S. Publication No. 2016/0275458 [hereinafter Meushar] and in further view of Yasarapu et al., U.S. Patent No. 10,679,191 [hereinafter Yasarapu].


Regarding claim 1, Bookallil discloses a system comprising: one or more hardware processors (Bookallil, ¶ 27, a processor to determine for each of the multiple activities an available length of time for performing that activity within the time period based on a travel time for travelling between the event locations and the activity location of that activity); 
and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: receiving a request to create an event from a user (Id., ¶¶ 6-7, a computer implemented method for managing a time period in a calendar application between multiple events associated with respective event locations comprises: receiving from a requesting device a request for time management data), (Id., ¶ 61, FIG. 1 illustrates a computer system 100 for managing a time period in a calendar application. The computer system comprises a processor 102 connected to a program memory 104, a data memory 106, a communication port 108 and a user port 110. The program memory 104 is a non-transitory computer readable medium, such as a hard drive, a solid state disk or CD-ROM), (Id., ¶ 62, When the user 116 makes changes to calendar items, such as by adding an additional event (discloses receiving a request to create an event), the processor 102 synchronises the calendar items with the server, such that the data on the server and the data on the data memory 106 are the same).
accessing, from a data storage, a user data structure for the user creating the event, the user data structure indicating scheduling information for the user including free time of the user,… (Bookallil, ¶ 65, processor 102 may receive data through all these interfaces, which includes memory access of volatile memory, such as cache or RAM, or non-volatile memory, such as an optical disk drive, hard disk drive, storage server or cloud storage (discloses accessing from a data storage)), (Id., ¶¶ 25-26, a computer system for managing a time period in a calendar application between multiple events associated with respective event locations comprises: a data store to store for each of multiple activities an activity location and to store for each of the multiple events the associated event location (discloses data structure indicating scheduling information)), (Id., ¶ 70, FIG. 2 illustrates a method 200 as performed by processor 102 for managing a time period in a calendar application, such as Google Calendar, Microsoft Outlook or any other proprietary calendar software. The time period is also referred to as free time (discloses free time) since it is the time period between multiple events where the user has not planned anything); 
in response to the request, causing presentation of an event creation user interface to the user, the event creation user interface including a selection to add attendees to the event and… (Id., ¶ 102, FIG. 6 illustrates the display 500 from FIG. 5 with a 4W form 600, that is, an element in the user interface (discloses event creation interface) that allows the user 116 to enter data for the what 602, when 604, where 606 and who 608  of the activity, that is, what the activity is, when the activity is performed, where the activity is performed (activity location) and who will also join the activity)
receiving the selection to add one or more attendees to the event (Id., ¶ 102, FIG. 6 illustrates the display 500 from FIG. 5 with a 4W form 600, that is, an element in the user interface that allows the user 116 to enter data for the what 602, when 604, where 606 and who 608  of the activity, that is, what the activity is, when the activity is performed, where the activity is performed (activity location) and who will also join the activity (discloses selection to add attendees));
receiving a start time and an end time for the event (Id., ¶ 98, the user 116 may arrive at a location at a certain time and that is before an event takes place at that location. For example, the user arrives at an airport by plane two hours before a meeting in the city. In this example, the arrival at the airport is also an ‘event’ with an event location, which shows that events do not necessarily need to have a duration. In these cases, the start and end times discussed above are simply the event times, such as arrival time or departure time (discloses receiving a start time and an end time)).
determining an impact on the free time of the user and the one or more attendees based on the user and the one or more attendees attending the event (Bookallil, ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses determining an impact on free time based on the user attending the event)), (Id., ¶ 77, It is noted that the method 200 of FIG. 2 may be performed well before the day on which the events and activities take place, such as one month in advance. In that case, the processor 102 has available the end time of the first event 312 and the start time of the second event 314, both of which lying in the future), (Id., ¶ 78, the next step in FIG. 2 is that processor 102 determines 204 an available length of time for performing the first activity 356, such as the maximum time that can be spend in a meeting with Fred Jones. This available length of time is determined based on the travel time. For example, the processor 102 determines the length of the free time period between the first event 312 and second event 314 by subtracting the start time tse2 of the second event 314 from the end time tee1 of the first event);

    PNG
    media_image1.png
    509
    450
    media_image1.png
    Greyscale

Through KSR Rationale C (See MPEP 2141(III)(C)) Bookallil discloses causing display of a banner on the user interface that indicates reductions in the free time of the user and of the one or more attendees
First, Bookallil discloses an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360 (Bookallil, Figure 3, figure depicts an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360), (Id., ¶ 68, It is to be noted here that a calendar application is not limited to software that is installed on the smart phone or tablet computer. Instead, a server may also perform the steps described herein and generate the display in form of graphical commands, such as a png, svg or html/css file and sends the display to the mobile device), (Id., ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses impact on free time (i.e. a reduction of free time) based on the user attending the event)).
Further, Bookallil discloses determining the availability of a contact (i.e. an attendee) in order to establish a meeting for the first user (Bookallil, ¶ 20, One of the multiple activities may be a meeting with a contact and determining the available length of time for the one activity may be based on an availability of the contact at the activity location of the one activity), (Id., ¶ 21 It is an advantage that the availability of a contact is integrated into the method).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the banner on the user interface that indicates reductions in the free time for the user as well as the attendees.
As discussed in Bookallil, it is within the capabilities of one of ordinary skill in the art to integrate the availability of the contact (i.e. attendee) to Bookallil’s interface in Figure 3 which depicts indicators of the time impact of attending the event including banners 356, 358 and 360, with the predicted result of improving the ability to coordinate between the user and attendees of the meeting as needed in Bookallil.
While suggested, Bookallil does not explicitly disclose …the free time including one or more normal free times of the user identified from a learning model built from trends identified from past calendar information of the user; …a portion displaying blocked and unblocked times of the user including the free time; in response to receiving the selection, accessing, from the data storage, a user data structure for each of the one or more attendees including free time of each of the one or more attendees; based on the user data structure for each of the one or more attendees, updating the portion displaying the blocked and unblocked times to include the one or more attendees, the updating comprising: adding an entry for each of the one or more attendees; displaying corresponding blocked times and free times for each of the one or more attendees in the respective entry; and including an attendees entry that displays one or more cumulative blocked times and one or more cumulative free times for all of the one or more attendees.
However, Meushar discloses …the free time including one or more normal free times of the user identified from a learning model built from trends identified from past calendar information of the user; (Meushar, ¶ 12, defining each time cube on each specific centralized account calendar according to one of the following availability states: free, occupied/busy or pending (discloses free time)), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses normal free times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning), (Id., ¶ 14, (for example when Martin, John and Mike meetup their 70% of their meetings are situated at Martin's office and 30% of the meetings took place at the Bellano Coffee shop on San Perdo Square), previous meetings' time frame (for example: all Martin's, John's and Mike's previous mutual meetings were scheduled on Business Time frames). All the information is being synchronized on the server's secured private room that was originally created specifically for the new meeting session requirement in a confidential manner, such that each scheduling of each contact includes data representing their availability states, location and level of importance as given by a calendar's owner (or defined by the service's machine learning abilities from previous decisions) (discloses trends based on past calendar information) to time cubes that are stated as occupied or pending, wherein all contacts including said user are defined as attendees of said event);
…a portion displaying blocked and unblocked times of the user including the free time (Id., ¶ 64, allowing to define each time cube according to one of the following statuses: free (i.e., available, as indicated by numeral 11 in FIG. 2, e.g., can be represented by a green color), occupied (i.e., busy, as indicated by numeral 12 in FIG. 2, e.g., can be represented by a red color) or pending (as indicated by numeral 13 in FIG. 2, e.g., can be represented by a yellow color) (discloses portions displaying blocked and unblocked times of the user including free time);

    PNG
    media_image2.png
    496
    321
    media_image2.png
    Greyscale

 in response to receiving the selection, accessing, from the data storage, a user data structure for each of the one or more attendees including free time of each of the one or more attendees (Id., ¶ 8, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance (discloses accessing a user data structure including free time));
based on the user data structure for each of the one or more attendees, updating the portion displaying the blocked and unblocked times to include the one or more attendees, the updating comprising: adding an entry for each of the one or more attendees (Id., ¶ 8, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance; b) simultaneously synchronizing between calendars of said one or more invited users in a meeting and event coordinating server, in order to find at least one combination of common available matching time cubes (matching options) while considering said terms including arrival time calculations, wherein the state of said common available matching time cubes are defined as either "free", or as a sequence of "occupied"/"pending" states having a lower level of importance than the event currently created; c) setting the state of the matched time cubes as occupied at the calendar of each invited user (updating the portion displaying blocked times to include an entry for each attendee));
displaying corresponding blocked times and free times for each of the one or more attendees in the respective entry (Id., Fig 3, Figure depicts blocked times and free times for each attendee in the respective entries);

    PNG
    media_image3.png
    437
    318
    media_image3.png
    Greyscale


At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating.
The motivation for doing so would have been to provide an improved “scheduling system which is capable of intelligently saving and organizing user's most expensive asset--time, in a confidential and dynamic manner” [Meushar, ¶ 5; Bookallil, ¶ 10]. Further, it would have been recognized that applying the start and end time inputting elements of Meushar to the scheduling teachings of Bookallil would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data inputting features into similar systems. Applying start and end time inputting to Bookallil would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more customizable scheduling applications.
While suggested, the combination of Bookallil and Meushar does not explicitly disclose and including an attendees entry that displays cumulative blocked times for all of the one or more attendees;
However, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Meushar and Yasarapu discloses and including an attendees entry that displays one or more cumulative blocked times and one or more cumulative free times for all of the one or more attendees.
First, Meushar discloses entries for attendees that display blocked time and free time for each attendee (Meushar, Fig 3, Figure depicts a display of blocked times for each attendee in the respective entries).
Meushar fails to disclose an entry that shows cumulative blocked times for all attendees.
However, Yasarapu discloses the aggregation of user data (Yasarapu, column 11, lines 10-18, In some embodiments, the enrollment data and/or other collected data may be anonymized and/or aggregated prior to receipt such that no personally identifiable information (PII) is received. In other embodiments, the system may be configured to receive enrollment data and/or other collected data that is not yet anonymized and/or aggregated, and thus may be configured to anonymize and aggregate the data. In such embodiments, any PII received by the system is received and processed in an encrypted format, or is received with the consent of the individual with which the PII is associated).
One of ordinary skill in the art would have recognized that applying the known technique of Reference B would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the aggregation technique of Yasarapu to the teachings of Meushar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such aggregation features into similar systems. Further applying the cumulative aggregation elements to Meushar display of blocked times for each attendee would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and complete time impact indication reports according to whole groups of users or attendees. 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil and the normal free time learning elements of Meushar to include the aggregated user data elements of Yasarapu in the analogous art of multi-user location-based event scheduling.
The motivation for doing so would have been to improve the ability to “dynamically account[s] for location-based conflicts at the time of scheduling, at a time or times leading up to the actual event times, and even en route to an event” thus improving communication and planning [Yasarapu, column 21, lines 22-25; Meushar, ¶ 5; Bookallil, ¶ 10].

Regarding claim 3, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 1.
While suggested, Bookallil does not explicitly disclose …wherein determining the impact on the user comprises determining whether the event is being scheduled during one of the normal free times of the user based on the learning model.
However, Meushar discloses … wherein determining the impact on the user comprises determining whether the event is being scheduled during one of the normal free times of the user based on the learning model (Meushar, ¶ 12, defining each time cube on each specific centralized account calendar according to one of the following availability states: free, occupied/busy or pending (discloses free time)), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses determination of ‘usual’ free times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning), (Id., ¶ 14, (for example when Martin, John and Mike meetup their 70% of their meetings are situated at Martin's office and 30% of the meetings took place at the Bellano Coffee shop on San Perdo Square), previous meetings' time frame (for example: all Martin's, John's and Mike's previous mutual meetings were scheduled on Business Time frames). All the information is being synchronized on the server's secured private room that was originally created specifically for the new meeting session requirement in a confidential manner, such that each scheduling of each contact includes data representing their availability states, location and level of importance as given by a calendar's owner (or defined by the service's machine learning abilities from previous decisions) (discloses trends based on past calendar information) to time cubes that are stated as occupied or pending, wherein all contacts including said user are defined as attendees of said event).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning and impact determination elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 1.
Bookallil further discloses wherein the operations further comprise receiving event parameters for the event, wherein the determining the impact on the free time of the user comprises reducing the free time based on the parameters of the event (Bookallil, Abstract, a processor receives from a requesting device a request for time management data. The processor then determines for each of multiple activities having respective activity locations (discloses event parameters) an available length of time for performing that activity within the time period. This determination is based on a travel time for travelling between the event locations and the activity location of that activity).

Regarding claim 5, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 1.
Bookallil further discloses …wherein the operations further comprise causing presentation, to the one or more attendees, of …a visual indication of the impact of attending the event on the free time of the one or more attendees… (Bookallil, ¶ 77, It is noted that the method 200 of FIG. 2 may be performed well before the day on which the events and activities take place, such as one month in advance. In that case, the processor 102 has available the end time of the first event 312 and the start time of the second event 314, both of which lying in the future), (Id., ¶ 78, the next step in FIG. 2 is that processor 102 determines 204 an available length of time for performing the first activity 356, such as the maximum time that can be spend in a meeting with Fred Jones. This available length of time is determined based on the travel time. For example, the processor 102 determines the length of the free time period between the first event 312 and second event 314 by subtracting the start time tse2 of the second event 314 from the end time tee1 of the first event), (Id., ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours).
Bookallil does not explicitly disclose …an invitation user interface that includes… a selection to attend the event, a selection to not attend the event, and a selection to reschedule the event.
However, Meushar discloses …an invitation user interface that includes… a selection to attend the event, a selection to not attend the event, and a selection to reschedule the event (Meushar, ¶ 23, the method further comprises applying with one or more optional meeting time for the event, wherein the availability state of the optional time sequences will be displayed on the calendar of each user such that the optional time cubes will be marked on the calendar (the state of the optional time cube can be either free, pending or occupied with low level of importance) and will allow the user to choose one of the offered matching options, wherein in case there are two or more event that are scheduled at the same time period, the system will alert the user, and either by the user approval or automatically the system will reschedule (discloses a selection to reschedule the event) the less important event.), (Id., Fig. 7B, Figure depicts an invitation interface that includes a selection to attend and a selecting to not attend).

    PNG
    media_image4.png
    587
    349
    media_image4.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the invitation interface elements of Meushar for the same reasons as stated for claim 1.


Regarding claim 6, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 5.
Bookallil does not disclose …wherein the invitation user interface further comprises one or more selectable options to share documents associated with the event.
However, through KSR Rationale D (see MPEP 2141(III)(D)), Meushar discloses …wherein the invitation user interface further comprises one or more selectable options to share documents associated with the event.
First, Meushar discloses an invitation user interface (Meushar, Fig. 7B, Figure depicts an initiation user interface).
Further, Meushar discloses options to share documents associated with an event (Meushar, ¶ 75, in some events, the user can use the dedicated application to send the relevant meeting/event's attendees special information/request/question regarding the event (e.g., dressing code, “bring a cake” or “would you be needed a vegetarian dish?”, and the like). Once the event is scheduled, all the attendees will be defined as a meeting group of that specific event. This provides them with the ability to handle communication between all attendees with the reference of that specific event (e.g., massages, sharing file/image, voice massage, conference call, video conference, video massage send tasks etc.).
One of ordinary skill in the art would have recognized that applying the known
technique of sharing documents associated with a specific event to an invitation user interface such as the one disclosed by Meushar would have yielded predictable results and resulted in an
improved system. It would have been recognized that applying the technique of sharing documents associated with a specific event to an invitation user interface would have yielded predictable results
because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such document sharing features into similar interfaces. Further, such an application would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more relevant information to be shared with invitees of a specific event.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the invitation interface elements of Meushar for the same reasons as stated for claim 1.

Regarding claim 7, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 1.
While suggested, Bookallil does not explicitly disclose …wherein the operations further comprise: detecting that a time period of the event conflicts with one of the normal free times of the user determined based on the learning model; and causing presentation of a notification that the time period of the event conflicts with one of the normal free times of the user
However, Meushar discloses  …wherein the operations further comprise: detecting that a time period of the event conflicts with one of the normal free times of the user determined based on the learning model (Meushar, (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses detection of event conflict times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar for the same reasons as stated for claim 1.
While suggested, the combination of Bookallil and Meushar does not explicitly disclose …wherein the operations further comprise: detecting that a time period of the event conflicts with one of the normal free times of the user determined based on the learning model
However, Yasarapu discloses … wherein the operations further comprise: detecting that a time period of the event conflicts with one of the normal free times of the user determined based on the learning model (Yasarapu, Figure 6, figure depicts notification of conflict 766).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil and the normal free time learning elements of Meushar to include the conflict notification elements of Yasarapu in the analogous art of multi-user location-based event scheduling for the same reasons as stated for claim 1.

Regarding claim 8, Bookallil discloses a method comprising: receiving a request to create an event from a user (Id., ¶¶ 6-7, a computer implemented method for managing a time period in a calendar application between multiple events associated with respective event locations comprises: receiving from a requesting device a request for time management data), (Id., ¶ 62, When the user 116 makes changes to calendar items, such as by adding an additional event (discloses receiving a request to create an event), the processor 102 synchronises the calendar items with the server, such that the data on the server and the data on the data memory 106 are the same);
accessing, from a data storage, a user data structure for the user creating the event, the user data structure indicating scheduling information for the user including free time of the user,… (Bookallil, ¶ 65, processor 102 may receive data through all these interfaces, which includes memory access of volatile memory, such as cache or RAM, or non-volatile memory, such as an optical disk drive, hard disk drive, storage server or cloud storage (discloses accessing from a data storage)), (Id., ¶¶ 25-26, a computer system for managing a time period in a calendar application between multiple events associated with respective event locations comprises: a data store to store for each of multiple activities an activity location and to store for each of the multiple events the associated event location (discloses data structure indicating scheduling information)), (Id., ¶ 70, FIG. 2 illustrates a method 200 as performed by processor 102 for managing a time period in a calendar application, such as Google Calendar, Microsoft Outlook or any other proprietary calendar software. The time period is also referred to as free time (discloses free time) since it is the time period between multiple events where the user has not planned anything); 
in response to the request, causing presentation of an event creation user interface to the user, the event creation user interface including a selection to add attendees to the event and… (Id., ¶ 102, FIG. 6 illustrates the display 500 from FIG. 5 with a 4W form 600, that is, an element in the user interface (discloses event creation interface) that allows the user 116 to enter data for the what 602, when 604, where 606 and who 608  of the activity, that is, what the activity is, when the activity is performed, where the activity is performed (activity location) and who will also join the activity)
receiving the selection to add one or more attendees to the event (Id., ¶ 102, FIG. 6 illustrates the display 500 from FIG. 5 with a 4W form 600, that is, an element in the user interface that allows the user 116 to enter data for the what 602, when 604, where 606 and who 608  of the activity, that is, what the activity is, when the activity is performed, where the activity is performed (activity location) and who will also join the activity (discloses selection to add attendees));
receiving a start time and an end time for the event (Id., ¶ 98, the user 116 may arrive at a location at a certain time and that is before an event takes place at that location. For example, the user arrives at an airport by plane two hours before a meeting in the city. In this example, the arrival at the airport is also an ‘event’ with an event location, which shows that events do not necessarily need to have a duration. In these cases, the start and end times discussed above are simply the event times, such as arrival time or departure time (discloses receiving a start time and an end time)).
determining, by a hardware processor, an impact on the free time of the user and the one or more attendees based on the user and the one or more attendees attending the event (Bookallil, ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses determining an impact on free time based on the user attending the event)), (Id., ¶ 77, It is noted that the method 200 of FIG. 2 may be performed well before the day on which the events and activities take place, such as one month in advance. In that case, the processor 102 has available the end time of the first event 312 and the start time of the second event 314, both of which lying in the future), (Id., ¶ 78, the next step in FIG. 2 is that processor 102 determines 204 an available length of time for performing the first activity 356, such as the maximum time that can be spend in a meeting with Fred Jones. This available length of time is determined based on the travel time. For example, the processor 102 determines the length of the free time period between the first event 312 and second event 314 by subtracting the start time tse2 of the second event 314 from the end time tee1 of the first event); 
Through KSR Rationale C (See MPEP 2141(III)(C)) Bookallil discloses causing display of a banner on the user interface that indicates reductions in the free time of the user and of the one or more attendees
First, Bookallil discloses an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360 (Bookallil, Figure 3, figure depicts an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360), (Id., ¶ 68, It is to be noted here that a calendar application is not limited to software that is installed on the smart phone or tablet computer. Instead, a server may also perform the steps described herein and generate the display in form of graphical commands, such as a png, svg or html/css file and sends the display to the mobile device), (Id., ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses impact on free time (i.e. a reduction of free time) based on the user attending the event)).
Further, Bookallil discloses determining the availability of a contact (i.e. an attendee) in order to establish a meeting for the first user (Bookallil, ¶ 20, One of the multiple activities may be a meeting with a contact and determining the available length of time for the one activity may be based on an availability of the contact at the activity location of the one activity), (Id., ¶ 21 It is an advantage that the availability of a contact is integrated into the method).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the banner on the user interface that indicates reductions in the free time for the user as well as the attendees.
As discussed in Bookallil, it is within the capabilities of one of ordinary skill in the art to integrate the availability of the contact (i.e. attendee) to Bookallil’s interface in Figure 3 which depicts indicators of the time impact of attending the event including banners 356, 358 and 360, with the predicted result of improving the ability to coordinate between the user and attendees of the meeting as needed in Bookallil.
While suggested, Bookallil does not explicitly disclose …the free time including one or more normal free times of the user identified from a learning model built from trends identified from past calendar information of the user; …a portion displaying blocked and unblocked times of the user including the free time; in response to receiving the selection, accessing, from the data storage, a user data structure for each of the one or more attendees including free time of each of the one or more attendees; based on the user data structure for each of the one or more attendees, updating the portion displaying the blocked and unblocked times to include the one or more attendees, the updating comprising: adding an entry for each of the one or more attendees; displaying corresponding blocked times and free times for each of the one or more attendees in the respective entry; and including an attendees entry that displays one or more cumulative blocked times and one or more cumulative free times for all of the one or more attendees.
However, Meushar discloses …the free time including one or more normal free times of the user identified from a learning model built from trends identified from past calendar information of the user; (Meushar, ¶ 12, defining each time cube on each specific centralized account calendar according to one of the following availability states: free, occupied/busy or pending (discloses free time)), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses normal free times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning), (Id., ¶ 14, (for example when Martin, John and Mike meetup their 70% of their meetings are situated at Martin's office and 30% of the meetings took place at the Bellano Coffee shop on San Perdo Square), previous meetings' time frame (for example: all Martin's, John's and Mike's previous mutual meetings were scheduled on Business Time frames). All the information is being synchronized on the server's secured private room that was originally created specifically for the new meeting session requirement in a confidential manner, such that each scheduling of each contact includes data representing their availability states, location and level of importance as given by a calendar's owner (or defined by the service's machine learning abilities from previous decisions) (discloses trends based on past calendar information) to time cubes that are stated as occupied or pending, wherein all contacts including said user are defined as attendees of said event);
…a portion displaying blocked and unblocked times of the user including the free time (Id., ¶ 64, allowing to define each time cube according to one of the following statuses: free (i.e., available, as indicated by numeral 11 in FIG. 2, e.g., can be represented by a green color), occupied (i.e., busy, as indicated by numeral 12 in FIG. 2, e.g., can be represented by a red color) or pending (as indicated by numeral 13 in FIG. 2, e.g., can be represented by a yellow color) (discloses portions displaying blocked and unblocked times of the user including free time);
in response to receiving the selection, accessing, from the data storage, a user data structure for each of the one or more attendees including free time of each of the one or more attendees (Id., ¶ 8, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance (discloses accessing a user data structure including free time));
based on the user data structure for each of the one or more attendees, updating the portion displaying the blocked and unblocked times to include the one or more attendees, the updating comprising: adding an entry for each of the one or more attendees (Id., ¶ 8, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance; b) simultaneously synchronizing between calendars of said one or more invited users in a meeting and event coordinating server, in order to find at least one combination of common available matching time cubes (matching options) while considering said terms including arrival time calculations, wherein the state of said common available matching time cubes are defined as either "free", or as a sequence of "occupied"/"pending" states having a lower level of importance than the event currently created; c) setting the state of the matched time cubes as occupied at the calendar of each invited user (updating the portion displaying blocked times to include an entry for each attendee));
displaying corresponding blocked times and free times for each of the one or more attendees in the respective entry (Id., Fig 3, Figure depicts blocked times and free times for each attendee in the respective entries);
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.
While suggested, the combination of Bookallil and Meushar does not explicitly disclose and including an attendees entry that displays cumulative blocked times for all of the one or more attendees;
However, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Meushar and Yasarapu discloses and including an attendees entry that displays one or more cumulative blocked times and one or more cumulative free times for all of the one or more attendees.
First, Meushar discloses entries for attendees that display blocked time and free time for each attendee (Meushar, Fig 3, Figure depicts a display of blocked times for each attendee in the respective entries).
Meushar fails to disclose an entry that shows cumulative blocked times for all attendees.
However, Yasarapu discloses the aggregation of user data (Yasarapu, column 11, lines 10-18, In some embodiments, the enrollment data and/or other collected data may be anonymized and/or aggregated prior to receipt such that no personally identifiable information (PII) is received. In other embodiments, the system may be configured to receive enrollment data and/or other collected data that is not yet anonymized and/or aggregated, and thus may be configured to anonymize and aggregate the data. In such embodiments, any PII received by the system is received and processed in an encrypted format, or is received with the consent of the individual with which the PII is associated).
One of ordinary skill in the art would have recognized that applying the known technique of Reference B would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the aggregation technique of Yasarapu to the teachings of Meushar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such aggregation features into similar systems. Further applying the cumulative aggregation elements to Meushar display of blocked times for each attendee would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and complete time impact indication reports according to whole groups of users or attendees. 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil and the normal free time learning elements of Meushar to include the aggregated user data elements of Yasarapu in the analogous art of multi-user location-based event scheduling for the same reasons as stated for claim 1.

Regarding claim 10, the combination of Bookallil, Meushar and Yasarapu discloses the method of claim 8.
While suggested, Bookallil does not explicitly disclose …wherein the trends are identified by a learning engine, the identified trends including at least one of an amount of free time reserved each day, an amount of free time reserved on certain days, certain free times reserved, or an amount of free time reserved between events.
However, Meushar discloses …wherein the trends are identified by a learning engine, the identified trends including at least one of an amount of free time reserved each day, an amount of free time reserved on certain days, certain free times reserved, or an amount of free time reserved between events (Meushar, ¶ 10, Creating a central calendar for a user and dividing said centralized calendar into timeframes that are classified as business and non-business and are considered by a scheduling engine (discloses learning engine) for incoming events, wherein a user can configure unlimited amount of timeslots for each timeframe), (Id., ¶ 14, (for example when Martin, John and Mike meetup their 70% of their meetings are situated at Martin's office and 30% of the meetings took place at the Bellano Coffee shop on San Perdo Square), previous meetings' time frame (for example: all Martin's, John's and Mike's previous mutual meetings were scheduled on Business Time frames). All the information is being synchronized on the server's secured private room that was originally created specifically for the new meeting session requirement in a confidential manner, such that each scheduling of each contact includes data representing their availability states, location and level of importance as given by a calendar's owner (or defined by the service's machine learning abilities from previous decisions) (discloses trends based on past calendar information) to time cubes that are stated as occupied or pending, wherein all contacts including said user are defined as attendees of said event), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (discloses certain free time trends (i.e. time slot habits)) (when usually preform internal meetings or external meetings, exercise/gym hours and habits).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Bookallil, Meushar and Yasarapu discloses the method of claim 8.
While suggested, Bookallil does not explicitly disclose …further comprising proactively reserving, by a learning engine, one or more of the normal free times on a calendar of the user based on the learning model.
However, Meushar discloses …further comprising proactively reserving, by a learning engine, one or more of the normal free times on a calendar of the user based on the learning model (Meushar, ¶ 10, Creating a central calendar for a user and dividing said centralized calendar into timeframes that are classified as business and non-business and are considered by a scheduling engine (discloses learning engine) for incoming events, wherein a user can configure unlimited amount of timeslots for each timeframe), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits (discloses proactively scheduling during normal free times) and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning (discloses learning model)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.

Regarding claims 12 and 19, these claims recite limitations similar to those in claim 5, and are rejected for the same reasons as stated above.

Regarding claim 13, this claim recites limitations similar to those in claim 6, and is rejected for the same reasons as stated above.

Regarding claim 14, this claim recites limitations similar to those in claim 7, and are rejected for the same reasons as stated above.

Regarding claim 15, Bookallil discloses a machine-storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the one or more hardware processors to perform operations comprising: receiving a request to create an event from a user (Bookallil, ¶ 27, a processor to determine for each of the multiple activities an available length of time for performing that activity within the time period based on a travel time for travelling between the event locations and the activity location of that activity), (Id., ¶ 62, When the user 116 makes changes to calendar items, such as by adding an additional event (discloses receiving a request to create an event), the processor 102 synchronises the calendar items with the server, such that the data on the server and the data on the data memory 106 are the same), (Id., ¶¶ 6-7, a computer implemented method for managing a time period in a calendar application between multiple events associated with respective event locations comprises: receiving from a requesting device a request for time management data), (Id., ¶ 61, FIG. 1 illustrates a computer system 100 for managing a time period in a calendar application. The computer system comprises a processor 102 connected to a program memory 104, a data memory 106, a communication port 108 and a user port 110. The program memory 104 is a non-transitory computer readable medium, such as a hard drive, a solid state disk or CD-ROM); 
accessing, from a data storage, a user data structure for the user creating the event, the user data structure indicating scheduling information for the user including free time of the user,… (Bookallil, ¶ 65, processor 102 may receive data through all these interfaces, which includes memory access of volatile memory, such as cache or RAM, or non-volatile memory, such as an optical disk drive, hard disk drive, storage server or cloud storage (discloses accessing from a data storage)), (Id., ¶¶ 25-26, a computer system for managing a time period in a calendar application between multiple events associated with respective event locations comprises: a data store to store for each of multiple activities an activity location and to store for each of the multiple events the associated event location (discloses data structure indicating scheduling information)), (Id., ¶ 70, FIG. 2 illustrates a method 200 as performed by processor 102 for managing a time period in a calendar application, such as Google Calendar, Microsoft Outlook or any other proprietary calendar software. The time period is also referred to as free time (discloses free time) since it is the time period between multiple events where the user has not planned anything); 
in response to the request, causing presentation of an event creation user interface to the user, the event creation user interface including a selection to add attendees to the event and… (Id., ¶ 102, FIG. 6 illustrates the display 500 from FIG. 5 with a 4W form 600, that is, an element in the user interface (discloses event creation interface) that allows the user 116 to enter data for the what 602, when 604, where 606 and who 608  of the activity, that is, what the activity is, when the activity is performed, where the activity is performed (activity location) and who will also join the activity)
receiving the selection to add one or more attendees to the event (Id., ¶ 102, FIG. 6 illustrates the display 500 from FIG. 5 with a 4W form 600, that is, an element in the user interface that allows the user 116 to enter data for the what 602, when 604, where 606 and who 608  of the activity, that is, what the activity is, when the activity is performed, where the activity is performed (activity location) and who will also join the activity (discloses selection to add attendees));
receiving a start time and an end time for the event (Id., ¶ 98, the user 116 may arrive at a location at a certain time and that is before an event takes place at that location. For example, the user arrives at an airport by plane two hours before a meeting in the city. In this example, the arrival at the airport is also an ‘event’ with an event location, which shows that events do not necessarily need to have a duration. In these cases, the start and end times discussed above are simply the event times, such as arrival time or departure time (discloses receiving a start time and an end time)).
determining an impact on the free time of the user and the one or more attendees based on the user and the one or more attendees attending the event (Bookallil, ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses determining an impact on free time based on the user attending the event)), (Id., ¶ 77, It is noted that the method 200 of FIG. 2 may be performed well before the day on which the events and activities take place, such as one month in advance. In that case, the processor 102 has available the end time of the first event 312 and the start time of the second event 314, both of which lying in the future), (Id., ¶ 78, the next step in FIG. 2 is that processor 102 determines 204 an available length of time for performing the first activity 356, such as the maximum time that can be spend in a meeting with Fred Jones. This available length of time is determined based on the travel time. For example, the processor 102 determines the length of the free time period between the first event 312 and second event 314 by subtracting the start time tse2 of the second event 314 from the end time tee1 of the first event); 
Through KSR Rationale C (See MPEP 2141(III)(C)) Bookallil discloses causing display of a banner on the user interface that indicates reductions in the free time of the user and of the one or more attendees
First, Bookallil discloses an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360 (Bookallil, Figure 3, figure depicts an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360), (Id., ¶ 68, It is to be noted here that a calendar application is not limited to software that is installed on the smart phone or tablet computer. Instead, a server may also perform the steps described herein and generate the display in form of graphical commands, such as a png, svg or html/css file and sends the display to the mobile device), (Id., ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses impact on free time (i.e. a reduction of free time) based on the user attending the event)).
Further, Bookallil discloses determining the availability of a contact (i.e. an attendee) in order to establish a meeting for the first user (Bookallil, ¶ 20, One of the multiple activities may be a meeting with a contact and determining the available length of time for the one activity may be based on an availability of the contact at the activity location of the one activity), (Id., ¶ 21 It is an advantage that the availability of a contact is integrated into the method).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have displayed the banner on the user interface that indicates reductions in the free time for the user as well as the attendees.
As discussed in Bookallil, it is within the capabilities of one of ordinary skill in the art to integrate the availability of the contact (i.e. attendee) to Bookallil’s interface in Figure 3 which depicts indicators of the time impact of attending the event including banners 356, 358 and 360, with the predicted result of improving the ability to coordinate between the user and attendees of the meeting as needed in Bookallil.
While suggested, Bookallil does not explicitly disclose …the free time including one or more normal free times of the user identified from a learning model built from trends identified from past calendar information of the user; …a portion displaying blocked and unblocked times of the user including the free time; in response to receiving the selection, accessing, from the data storage, a user data structure for each of the one or more attendees including free time of each of the one or more attendees; based on the user data structure for each of the one or more attendees, updating the portion displaying the blocked and unblocked times to include the one or more attendees, the updating comprising: adding an entry for each of the one or more attendees; displaying corresponding blocked times and free times for each of the one or more attendees in the respective entry; and including an attendees entry that displays one or more cumulative blocked times and one or more cumulative free times for all of the one or more attendees.
However, Meushar discloses …the free time including one or more normal free times of the user identified from a learning model built from trends identified from past calendar information of the user; (Meushar, ¶ 12, defining each time cube on each specific centralized account calendar according to one of the following availability states: free, occupied/busy or pending (discloses free time)), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses normal free times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning), (Id., ¶ 14, (for example when Martin, John and Mike meetup their 70% of their meetings are situated at Martin's office and 30% of the meetings took place at the Bellano Coffee shop on San Perdo Square), previous meetings' time frame (for example: all Martin's, John's and Mike's previous mutual meetings were scheduled on Business Time frames). All the information is being synchronized on the server's secured private room that was originally created specifically for the new meeting session requirement in a confidential manner, such that each scheduling of each contact includes data representing their availability states, location and level of importance as given by a calendar's owner (or defined by the service's machine learning abilities from previous decisions) (discloses trends based on past calendar information) to time cubes that are stated as occupied or pending, wherein all contacts including said user are defined as attendees of said event);
…a portion displaying blocked and unblocked times of the user including the free time (Id., ¶ 64, allowing to define each time cube according to one of the following statuses: free (i.e., available, as indicated by numeral 11 in FIG. 2, e.g., can be represented by a green color), occupied (i.e., busy, as indicated by numeral 12 in FIG. 2, e.g., can be represented by a red color) or pending (as indicated by numeral 13 in FIG. 2, e.g., can be represented by a yellow color) (discloses portions displaying blocked and unblocked times of the user including free time);
in response to receiving the selection, accessing, from the data storage, a user data structure for each of the one or more attendees including free time of each of the one or more attendees (Id., ¶ 8, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance (discloses accessing a user data structure including free time));
based on the user data structure for each of the one or more attendees, updating the portion displaying the blocked and unblocked times to include the one or more attendees, the updating comprising: adding an entry for each of the one or more attendees (Id., ¶ 8, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance; b) simultaneously synchronizing between calendars of said one or more invited users in a meeting and event coordinating server, in order to find at least one combination of common available matching time cubes (matching options) while considering said terms including arrival time calculations, wherein the state of said common available matching time cubes are defined as either "free", or as a sequence of "occupied"/"pending" states having a lower level of importance than the event currently created; c) setting the state of the matched time cubes as occupied at the calendar of each invited user (updating the portion displaying blocked times to include an entry for each attendee));
displaying corresponding blocked times and free times for each of the one or more attendees in the respective entry (Id., Fig 3, Figure depicts blocked times and free times for each attendee in the respective entries);
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.
While suggested, the combination of Bookallil and Meushar does not explicitly disclose and including an attendees entry that displays cumulative blocked times for all of the one or more attendees;
However, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Meushar and Yasarapu discloses and including an attendees entry that displays one or more cumulative blocked times and one or more cumulative free times for all of the one or more attendees.
First, Meushar discloses entries for attendees that display blocked time and free time for each attendee (Meushar, Fig 3, Figure depicts a display of blocked times for each attendee in the respective entries).
Meushar fails to disclose an entry that shows cumulative blocked times for all attendees.
However, Yasarapu discloses the aggregation of user data (Yasarapu, column 11, lines 10-18, In some embodiments, the enrollment data and/or other collected data may be anonymized and/or aggregated prior to receipt such that no personally identifiable information (PII) is received. In other embodiments, the system may be configured to receive enrollment data and/or other collected data that is not yet anonymized and/or aggregated, and thus may be configured to anonymize and aggregate the data. In such embodiments, any PII received by the system is received and processed in an encrypted format, or is received with the consent of the individual with which the PII is associated).
One of ordinary skill in the art would have recognized that applying the known technique of Reference B would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the aggregation technique of Yasarapu to the teachings of Meushar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such aggregation features into similar systems. Further applying the cumulative aggregation elements to Meushar display of blocked times for each attendee would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and complete time impact indication reports according to whole groups of users or attendees. 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil and the normal free time learning elements of Meushar to include the aggregated user data elements of Yasarapu in the analogous art of multi-user location-based event scheduling for the same reasons as stated for claim 1.

Regarding claim 16, the combination of Bookallil, Meushar and Yasarapu discloses the machine-storage medium of claim 15.
Bookallil further discloses ...wherein the banner further comprises an indication of the reduction in the free time of the one or more attendees (Bookallil, ¶ 81, In the example of FIG. 3, the first event 312 ends at 10 am and the second event 314 begins at 2 pm, which results in four hours of free time. The travel time from the first activity location 352 to the first activity location 356 is 5 minutes and the travel time from the first activity location 356 to the second event location 354 is 1 hour 55 minutes, which results in an available time of two hours (discloses impact on free time (i.e. a reduction of free time) based on the user attending the event)), (Id., Figure 3, figure depicts an interface display which includes indicators of the time impact of attending the event including banners 356, 358 and 360), (Id., ¶ 68, It is to be noted here that a calendar application is not limited to software that is installed on the smart phone or tablet computer. Instead, a server may also perform the steps described herein and generate the display in form of graphical commands, such as a png, svg or html/css file and sends the display to the mobile device).

Regarding claim 17, this claim recites limitations similar to those in claim 3, and is rejected for the same reasons as stated above.

Regarding claim 21, the combination of Bookallil, Meushar and Yasarapu discloses the method of claim 8.
While suggested, Bookallil does not explicitly disclose …further comprising building, by a learning engine of a scheduling system, the learning model that identifies the normal free times for the user.
However, Meushar discloses …further comprising building, by a learning engine of a scheduling system, the learning model that identifies the normal free times for the user (Meushar, ¶ 10, Creating a central calendar for a user and dividing said centralized calendar into timeframes that are classified as business and non-business and are considered by a scheduling engine (discloses learning engine) for incoming events, wherein a user can configure unlimited amount of timeslots for each timeframe), (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses normal free times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences, habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.

Regarding claim 22, the combination of Bookallil, Meushar and Yasarapu discloses the method of claim 8.
While suggested, Bookallil does not explicitly disclose …wherein the learning model is built based on blocked out time from the past calendar information, the blocked out time indicating a user preference for a certain amount of free time each day or on certain days.
However, Meushar discloses …wherein the learning model is built based on blocked out time from the past calendar information, the blocked out time indicating a user preference for a certain amount of free time each day or on certain days (Meushar, (Id., ¶ 13, allowing a user to subscribe to the system's service and to set or allow permissions to the system's service to use its machine learning, artificial intelligence abilities (discloses learning model) in order to preform settings of each user profile settings using predictive analysis that sets rules such as time frames (for example Business or non-business) (discloses blocked out time), activity hours (for example when usually starts the day and his sleeping hours), working days and hours habits and on each time frame specific time slots habits (when usually preform internal meetings or external meetings, exercise/gym hours and habits) (discloses normal free times) on which the system will learn from previous performance and decision making how to suggest or automatically schedule any new meeting/event request to match the time and venue to each user and participants composition to his and their preferences (discloses indication of user preference each day), habits and whereabouts and to optimize the calendar according to the user's preferences, habits, availability and estimated traveling time required through predictive analysis and machine learning).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the normal free time learning elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.

Regarding claim 23, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 5.
Bookallil does not disclose …wherein the invitation user interface further comprises an attendees portion that includes an image of each attendee.
However, Meushar discloses …wherein the invitation user interface further comprises an attendees portion that includes an image of each attendee (Meushar, Fig. 7B, Figure depicts an initiation user interface), (Id., Figs 5 and 8, Figure 5 depicts images of each attendee of a family group. Figure 8 further depicts images an interface with images of contacts).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the attendee image elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.

Regarding claim 24, the combination of Bookallil, Meushar and Yasarapu discloses the system of claim 5.
Bookallil does not disclose …wherein the invitation user interface further comprises a meeting agenda that includes an option to schedule a task associated with the meeting agenda.
However, Meushar discloses …wherein the invitation user interface further comprises a meeting agenda that includes an option to schedule a task associated with the meeting agenda (Meushar, Fig. 7B, Figure depicts an initiation user interface), (Id., ¶ 75, in some events, the user can use the dedicated application to send the relevant meeting/event's attendees special information/request/question regarding the event (e.g., dressing code, “bring a cake” (discloses an option for scheduling a task associated with the meeting agenda) or “would you be needed a vegetarian dish?”, and the like). Once the event is scheduled, all the attendees will be defined as a meeting group of that specific event. This provides them with the ability to handle communication between all attendees with the reference of that specific event (e.g., massages, sharing file/image, voice massage, conference call, video conference, video massage send tasks etc.)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the scheduling and free time elements of Bookallil to include the task scheduling elements of Meushar in the analogous art of meetings and events coordinating for the same reasons as stated for claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bos, U.S. Publication No. 2017/0068934 discloses a method of automatic scheduling, related devices and communication system.
Bastide et al., U.S. Publication No. 2016/0358125 discloses a displaying calendar information in a horizontal bar.
Bosko et al., U.S. Publication No. 2018/0025325 discloses electronic calendar scheduling incorporating location availability of invitee(s).
Hirotsugu, Japanese Application No. JP2015232207 discloses a reservation processing device, method and program.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624        
           /PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624